UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6215


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

STEVEN DESMOND PETERSON, a/k/a Primo,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Fayetteville. Malcolm J. Howard,
Senior District Judge. (3:94-cr-00046-H-3; 5:11-cv-00317-H)


Submitted:   May 30, 2013                  Decided:   June 5, 2013


Before SHEDD, DIAZ, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Steven Desmond Peterson, Appellant Pro Se.   Shailika K. Shah,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Steven Desmond Peterson seeks to appeal the district

court’s    order    dismissing        as    untimely      his    28    U.S.C.A.      §    2255

(West Supp. 2012) motion.             The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28    U.S.C.       § 2253(c)(1)(B)           (2006).             A     certificate          of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                         28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies         this        standard       by      demonstrating           that

reasonable      jurists       would        find    that     the       district    court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                     When the district court

denies     relief      on     procedural          grounds,       the    prisoner          must

demonstrate     both    that       the     dispositive         procedural      ruling      is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                 Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Peterson has not made the requisite showing.                          Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense    with       oral   argument       because       the    facts   and       legal




                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3